In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-229 CR

NO. 09-05-230 CR

____________________


RANDY LEE SCHOFIELD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 92660 and 92802




MEMORANDUM OPINION
	Randy Lee Schofield was convicted of the offense of burglary of a habitation in
Cause No. 92802 and was convicted of felony theft in Cause No. 92660.  Schofield filed
notice of appeal on May 31, 2005.  In each case, the trial court entered a certification of
the defendant's right to appeal in which the court certified that this is a plea-bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court's certifications have been provided to the Court of Appeals by the district clerk.
	On June 1, 2005, we notified the parties that the appeals would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered July 27, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.